United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
W.J., Appellant
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, Jonesville, VA, Employer
)
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1596
Issued: March 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2009 appellant filed a timely appeal from a May 1, 2009 decision of the
Office of Workers’ Compensation Programs’ which affirmed a November 12, 2008 schedule
award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award decision.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of his
left upper extremity for which he received a schedule award.
FACTUAL HISTORY
On January 29, 2007 appellant, then a 40-year-old camp coordinator, slipped on a wet
floor and injured his left knee and left elbow while in the performance of duty.1 She returned to
1

The record reflects that prior to the injury of January 29, 2007; appellant underwent a surgical treatment of the
left shoulder with arthroscopy and labral repair in 2003.

work on January 30, 2007. The Office accepted the claim contusion of the left elbow and
forearm, shoulder, upper arm, knee and lesion of the left ulnar nerve. Appellant’s treating
physician, Dr. John L. Franklin, a Board-certified orthopedic surgeon, performed a left elbow
ulnar nerve transposition on August 9, 2007 which was authorized by the Office. He stopped
work on August 9, 2007 and returned to work on November 26, 2007. On May 14, 2008
appellant underwent a left stellate ganglion block.
On June 12, 2008 appellant completed a Form CA-7 and requested a schedule award. He
submitted a June 10, 2008 report from Dr. Michael P. Feanny, an orthopedic surgeon, who
diagnosed causalgia of the left upper extremity with ulnar and median nerve neuropathy and
carpal tunnel syndrome. Dr. Feanny found that appellant continued to have pain, dysfunction,
numbness, hypersensitivity and stiffness of his left upper extremity. He determined that
appellant’s grip strength was significantly diminished in the left hand as determined by
dynamometer measurement. Dr. Feanny found that grip strength in his left hand of 30 kilograms
as opposed to 65 kilograms on the right for a 50 percent loss of strength. He indicated that
taking into consideration appellant’s causalgia, the presence of chronic median and ulnar
neuropathy, and weakness, appellant had a 50 percent loss of function of his left upper extremity,
or a 12 percent whole body impairment of function. Dr. Feanny opined that appellant’s
condition was permanent.
In a July 3, 2008 report, the Office medical adviser noted that appellant had left ulnar
transposition on August 9, 2007 and a follow-up electromyography scan and nerve conduction
studies revealed left carpal tunnel syndrome and no evidence of radiculopathy and plexopathy.
He noted that Dr. Feanny assigned an impairment value of 50 percent to the left upper extremity
for causalgia; however, it was not an accepted condition and could not be rated for impairment.
The Office medical adviser reviewed the follow-up studies that only showed left carpal tunnel
syndrome, which was not an accepted condition, and there was no triple phase bone scan report
to document causalgia. He explained that the award of 50 percent could not be valid and
recommended a second opinion physician.
On August 13, 2008 the Office referred appellant, a statement of accepted facts, questions
and the medical record to Dr Richard L. Glatzer, a Board-certified orthopedic surgeon.
In a report dated September 6, 2008, Dr. Glatzer reviewed appellant’s history of injury
and medical treatment. On examination he saw no evidence to support the diagnoses of
causalgia or reflex sympathetic dystrophy. Dr. Glatzer noted that appellant’s sensory
abnormality was purely subjective and questionable at best, as it did not follow any discrete
dermatome patterns. He advised that there was no atrophy in either hand, and he questioned the
amount of disuse that appellant had to the left upper extremity. Other than a healed elbow scar,
he could find “no positive objective orthopedic or neurological clinical findings to corroborate”
appellant’s “subjective complaints or for which to state there was any underlying organic
pathology as a basis to those complaints.” He suspected great functional overlay and noted that
appellant’s affect was “flat.” In a form report dated September 4, 2008, Dr. Glatzer provided
findings for the left elbow which included 136 degrees of flexion, 0 degrees of extension, 74
degrees of pronation and 84 degrees of supination. He opined that there was no additional
impairment of the function of the arm due to sensory deficit, pain or loss of strength and
determined that appellant had an impairment of five percent to the left upper extremity.

2

Dr. Glatzer also listed ranges of motion for the shoulder but indicated that this resulted in no
impairment.
In a September 15, 2008 report, Dr. Glatzer advised that the ranges of motion for
appellant were within normal limits. He found that appellant had no impairment to the left upper
extremity, secondary to subjective decrease in range of motion.
In an October 6, 2008 report, the Office medical adviser reviewed appellant’s history of
injury and treatment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) hereinafter A.M.A., Guides. He noted that the final
assessment by the second opinion physician indicated that there was only a slight loss of motion
of the left elbow and a normal range of motion of the left shoulder. The Office medical adviser
explained that, while Dr. Glatzer noted five percent permanent impairment, this was not correct.
According to Figure 16-34, 136 degrees of lost retention was one percent impairment and 74
degrees of retention or pronation was one percent impairment.2 The Office medical adviser
noted that Dr. Glatzer did not make any other findings that would support additional impairment.
He noted the findings by Dr. Glatzer for the left shoulder and referred to Figures 16-40, 16-43
and 16-46.3 Appellant exhibited 170 degrees of forward elevation, 50 degrees of backward
elevation, 170 degrees of abduction, 46 degrees of adduction, 84 degrees of internal rotation and
90 degrees external rotation. These findings did not yield any impairment. The Office medical
adviser concluded that appellant had two percent impairment to the left arm. He found that
appellant reached maximum medical improvement on September 4, 2008.
On November 12, 2008 the Office granted appellant a schedule award for two percent
impairment of the left arm. The award covered a period of 6.24 weeks from September 4 to
October 17, 2008.
By letter dated November 12, 2009, appellant, through his attorney, requested a hearing,
which was held on March 25, 2009.
In a May 1, 2009 decision, the Office hearing representative affirmed the November 12,
2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
2

A.M.A., Guides 472.

3

Id. at 476, 477, 479.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
ANALYSIS
In support of his claim for a schedule award, appellant submitted a report from
Dr. Feanny dated June 10, 2008. Dr. Feanny determined that appellant had 50 percent
impairment of the left arm, or 12 percent whole person impairment. However, this rating does
not conform with the protocols of the A.M.A., Guides. The Board notes that the Act does not
provide for whole person impairments and therefore the calculation of whole person impairment
cannot be used to determine the extent of appellant’s impairment.7 Furthermore, Dr. Feanny did
not refer to any portions of the A.M.A., Guides or explain how he arrived at his determination
for left arm impairment. An opinion which is not based upon the standards adopted by the
Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s impairment.8 Schedule awards are to
be based on the A.M.A., Guides and an estimate of permanent impairment is irrelevant and of
diminished probative value where it is not based on the A.M.A., Guides.9 The report of
Dr. Feanny is therefore insufficient to establish that appellant was entitled to a schedule award
greater than the two percent awarded.
The Office referred appellant for a second opinion examination with Dr. Glatzer who
listed range of motion findings in a September 4, 2008 report. Dr. Glatzer opined that appellant
had an impairment of five percent to the left upper extremity. However, he did not explain how
this impairment rating was obtained pursuant to the A.M.A., Guides. Thus, Dr. Glatzer’s
opinion is insufficient to establish five percent impairment.
The Office then properly referred the medical record to its Office medical adviser who
utilized the findings contained in Dr. Glatzer’s report to rate permanent impairment.10 The
Office medical adviser explained that the range of motion measurements supported two percent
impairment to the left upper extremity. The Board notes that the findings for the left elbow,
according to Figure 16-34, include 136 degrees of lost retention or flexion, which yields one
percent impairment and 74 degrees of retention on pronation which yields one percent
impairment.11 The Office medical adviser noted that there were no other findings to support
6

A.M.A., Guides (5th ed. 2001).

7

See Tommy R. Martin, 56 ECAB 273 (2005).

8

Carl J. Cleary , 57 ECAB 563 (2006).

9

James R. Hill, 57 ECAB 583 (2006).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (after obtaining all necessary medical evidence, the file should be routed to the
Office medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the Office medical adviser providing rationale for the percentage of impairment specified).
11

A.M.A., Guides 472.

4

impairment. The Board notes, however, that the record reflects left shoulder impairment.
According to Figure 16-40, 170 degrees of forward elevation correlates to one percent
impairment and 50 degrees of backward elevation yields no impairment.12 Referring to Figure
16-43, 170 degrees of abduction and 46 degrees of adduction also yields no impairment.13 Under
Figure 16-46, 84 degrees of internal rotation and 90 degrees external rotation do not yield any
impairment. The Board notes that when the aforementioned values for the elbow and the
shoulder are combined, this yields three percent impairment to the left upper extremity. The
Board finds that appellant has three percent impairment of the left arm.
CONCLUSION
The Board finds that appellant has a three percent permanent impairment of his left arm.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 1, 2009 is affirmed, as modified.
Issued: March 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Id. at 476.

13

Id. at 477.

5

